 

Exhibit 10.3
ALLTEL COMMUNICATIONS, INC.
ALLTEL COMMUNICATIONS FINANCE, INC.


 
$810,000,000 10.375%/11.125% Senior Toggle Notes due 2017
 
GSMP Registration Rights Agreement
 
December 3, 2007
 
GSMP V Onshore US, Ltd.,
GSMP V Offshore US, Ltd and
GSMP V Institutional US, Ltd


Collectively, as the GSMP Purchasers


c/o Goldman, Sachs & Co.,
85 Broad Street,
New York, New York 10004
Tel.: 212-357-5505
Attention: Eric Goldstein


Ladies and Gentlemen:
 
Alltel Communications, Inc. (“ACI”) and Alltel Communications Finance, Inc.
(together with ACI, the “Issuer Subs”), corporations organized under the laws of
Delaware, propose to issue and sell to certain initial purchasers (the “Initial
Purchasers”) their $ 1,000,000,000 principal amount of 10.375%/11.125% Senior
Toggle Notes due 2017 (the “Senior Toggle Notes”), upon the terms set forth in
the Purchase Agreement among Alltel Corporation, a corporation organized under
the laws of Delaware (the “Company”), the Issuer Subs, the Subsidiary Guarantors
(as defined below) and the Representatives (as defined therein) dated November
16, 2007 (the “Purchase Agreement”) relating to the initial placement of the
Securities (as defined below).  Senior Toggle Notes in the principal amount of
$190,000,000 purchased by the Initial Purchasers are entitled to the benefits of
the Registration Rights Agreement entered into among the Company, the Issuer
Subs, the Subsidiary Guarantors and the Representatives (as defined therein),
dated December 3, 2007 (the “Initial Purchasers’ Registration Rights
Agreement”).
 
The Issuers (as defined below) acknowledge that the Initial Purchasers will
resell (the “Placement”) $810,000,000 in principal amount of Senior Toggle Notes
to certain purchasers parties hereto (the “GSMP Purchasers”).  In order to
induce the GSMP Purchasers to purchase the Senior Toggle Notes, the Issuers are
willing to grant to the GSMP Purchasers, together with the holders from time to
time of the GSMP Securities (as defined below) (each a “Holder” and,
collectively, the “Holders”) registration rights substantially similar to those
set forth in the Initial Purchasers’ Registration Rights Agreement.
 
The Senior Toggle Notes will be unconditionally guaranteed on a senior unsecured
basis (the “Guarantees” and together with the Senior Toggle Notes, the
“Securities”) by the subsidiary guarantors listed on the signature pages hereto
(the “Subsidiary Guarantors”) and the Company (collectively, the “Guarantors”
and, together with the Issuer Subs, the “Issuers”).
 
1

--------------------------------------------------------------------------------


Accordingly, the Issuers agree with you for your benefit and the benefit of the
Holders as follows:
 
1.  Definitions.  Capitalized terms used herein without definition shall have
their respective meanings set forth in the Initial Purchaser Registration Rights
Agreement, except where otherwise indicated.  As used in this Agreement, the
following capitalized defined terms shall have the following meanings:
 
“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
 
“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
 
“Closing Date” shall mean the date of the first issuance of the Securities.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Conduct Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.
 
“Effective Time” shall mean the time and date as of which the Commission
declares the Shelf Registration Statement effective or as of which the Shelf
Registration Statement otherwise becomes effective pursuant to the Securities
Act.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Final Memorandum” shall mean the offering memorandum, dated November 16, 2007,
relating to the offer and sale of the Securities, including any and all exhibits
thereto and any information incorporated by reference therein as of such date.
 
“GSMP Purchasers” shall have the meaning set forth in the preamble hereto.
 
“GSMP Securities”  shall mean $810,000,000 of Senior Toggle Notes purchased by
GSMP Purchasers and the related Guarantees.
 
“Guarantees” shall have the meaning set forth in the preamble hereto.
 
“Guarantors” shall have the meaning set forth in the preamble hereto.
 
“Holder” shall have the meaning set forth in the preamble hereto.
 
“Indenture” shall mean the Indenture relating to the Securities, dated as of
December 3, 2007, among the Issuers and Wells Fargo Bank, National Association,
as trustee, as the same may be amended from time to time in accordance with the
terms thereof.
 
“Issuers” shall have the meaning set forth in the preamble hereto.
 
“Issuer Subs” shall have the meaning set forth in the preamble hereto.
 
2

--------------------------------------------------------------------------------


“Losses” shall have the meaning set forth in Section 5(d) hereof.
 
“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.
 
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.
 
“New Securities” shall mean debt securities of the Issuer Subs and guarantees by
the Guarantors, in each case identical in all material respects to the Senior
Toggle Notes and the related Guarantees (except that the transfer restrictions
shall be modified or eliminated, as appropriate) to be issued under the
Indenture in connection with sales effected pursuant to the Shelf Registration
Statement.
 
“Placement” shall have the meaning set forth in the preamble hereto.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the GSMP Securities covered by such Registration Statement, and all
amendments and supplements thereto, including any and all exhibits thereto and
any information incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
 
“Request Date” shall have the meaning set forth in Section 2(a) hereof.
 
“Registrable Securities” shall mean the GSMP Securities other than those that
have been (A) registered under a Registration Statement and disposed of in
accordance therewith or (B) distributed to the public pursuant to Rule 144 under
the Act or any successor rule or regulation thereto that may be adopted by the
Commission.
 
“Registration Default” shall have the meaning set forth in Section 7 hereof.
 
“Registration Statement” shall mean any Shelf Registration Statement that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
any amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.
 
“Securities” shall have the meaning set forth in the preamble hereto.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Senior Toggle Notes” shall have the meaning set forth in the preamble hereto.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2
hereof.
 
“Shelf Registration Period” shall have the meaning set forth in Section 2(b)(ii)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer Subs pursuant to the provisions of Section 2 hereof which covers some
or all of the GSMP Securities on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the Commission,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
 
3

--------------------------------------------------------------------------------


“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
 
“Underwriter” shall mean any underwriter of GSMP Securities in connection with
an offering thereof under a Shelf Registration Statement.
 
2.  Shelf Registration.
 


        (a)              If (i) either (x) an Exchange Offer Registration
Statement is required to be filed pursuant to Section 2(a) of the Initial
Purchasers’ Registration Rights Agreement or (y) the Senior Toggle Notes held by
non-affiliates of the Issuers become eligible for resale to the public without
registration under the Securities Act, and (ii) any GSMP Purchaser so requests
with respect to the Registrable Securities on any date (such date, a “Request
Date”) following the earlier to occur of the consummation of the Registered
Exchange Offer or, if the Exchange Offer Registration Statement is not required
to be filed pursuant to Section 2(a) of the Initial Purchasers’ Registration
Rights Agreement, 367 days after the Closing Date, the Issuers shall use their
commercially reasonable efforts to file a Shelf Registration Statement with
respect to the offer and sale of the Registrable Securities in accordance with
subsection (b) below.


        (b)               If a Shelf Registration Statement with respect to the
offer and sale of the Registrable Securities is required to be filed and
declared effective pursuant to this Section 2,


(i) the Issuers shall as promptly as practicable (but in no event more than 45
days after the Request Date) file with the Commission and shall use their
commercially reasonable efforts to cause to be declared effective under the
Securities Act within 367 days after the Request Date, a Shelf Registration
Statement relating to the offer and sale of the Registrable Securities (which
may be an “automatic shelf registration statement” as defined in Rule 405 of the
Securities Act (an “Automatic Shelf Registration Statement”) if the filing
satisfies all relevant requirements for such an Automatic Shelf Registration
Statement), by the Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement; provided, however, that no Holder (other than a GSMP
Purchaser) shall be entitled to have the GSMP Securities held by it covered by
such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder.


(ii)                          Subject to Section 3(h), the Issuers shall use
their commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act, until the earliest of (A) the second anniversary of the Request Date; (B)
the date upon which all the GSMP Securities covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement; or (C)
the date upon which all the GSMP Securities covered by such Shelf Registration
Statement become eligible for resale, without regard to volume, manner of sale
or other restrictions contained in Rule 144 (the “Shelf Registration
Period”).  The Issuers shall be deemed not to have used their commercially
reasonable efforts to keep the Shelf Registration
 
4

--------------------------------------------------------------------------------


Statement effective during the Shelf Registration Period if they voluntarily
take any action that would result in Holders of GSMP Securities covered thereby
not being able to offer and sell such GSMP Securities at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Issuers in good faith and for valid business
reasons (not including avoidance of the Issuers’ obligations hereunder),
including the acquisition or divestiture of assets or a financing and (y)
permitted pursuant to Section 3(h)(ii) hereof.
 
(iii)  The Issuers shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Securities Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.


3.  Additional Registration Procedures.  In connection with any Shelf
Registration Statement, the following provisions shall apply.
 
(a)  The Issuers shall:


(i)  furnish to each of the GSMP Purchasers not less than five Business Days
prior to the filing thereof with the Commission, a copy of the Shelf
Registration Statement, and each amendment thereof and each amendment or
supplement, if any, to the Prospectus included therein and shall use their
reasonable best efforts to reflect in each such document, when so filed with the
Commission, such comments as the GSMP Purchasers reasonably propose;


(ii)  include the names of the Holders that propose to sell GSMP Securities
pursuant to the Shelf Registration Statement as selling security holders.


(b)  The Issuers shall ensure that:


                                            (i)  any Registration Statement and
any amendment thereto and any Prospectus forming part thereof and any amendment
or supplement thereto complies in all material respects with the Securities Act;
and
 
                                            (ii)  any Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, it
being understood that, with respect to the information about Holders in any
Shelf Registration Statement, the Issuers will be relying solely on responses
provided by Holders to a notice and questionnaire.
 
(c)  The Issuers shall advise the GSMP Purchasers and, to the extent the Issuers
have been provided in writing a telephone or facsimile number and address for
notices, the Holders of Securities covered by any Shelf Registration Statement
and, if requested by any such Holder, shall confirm such advice in writing
(which notice pursuant to clauses (ii) through (v) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the Issuers shall
have remedied the basis for such suspension):


5

--------------------------------------------------------------------------------


(i)  when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
 
(ii)  of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;
 
(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;
 
(iv)  of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
 
(v)  unless notice has been provided pursuant to Section 3(h)(ii), of the
happening of any event that requires any change in the Registration Statement or
the Prospectus so that, as of such date, such Registration Statement and
Prospectus (A) do not contain any untrue statement of a material fact and (B) do
not omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
(d)  The Issuers shall use their commercially reasonable efforts to obtain as
soon as possible the withdrawal of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction.


(e)  The Issuers shall furnish, upon written request, to each Holder of GSMP
Securities covered by the Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).


(f)  The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of GSMP Securities covered by the Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request.  The Issuers consent to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of GSMP Securities in connection with the offering and sale of the GSMP
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement.


(g)  Prior to any offering of GSMP Securities pursuant to any Registration
Statement, the Issuers shall arrange, if necessary, for the qualification of the
GSMP Securities for sale under the laws of such jurisdictions as any Holder
shall reasonably request and shall maintain such qualification in effect so long
as required; provided that in no event shall the Issuers be obligated to qualify
to do business in any jurisdiction where they are not then so qualified or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or otherwise subject itself to
taxation in any such jurisdiction.


(h)  The Issuers shall cooperate with the Holders of GSMP Securities to
facilitate the timely preparation and delivery of certificates representing GSMP
Securities to be issued or sold pursuant
 
6

--------------------------------------------------------------------------------


to any Registration Statement free of any restrictive legends and in such
denominations and registered in such names as Holders may request.


    (i)  Subject to clause (ii) below, upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Issuers shall
promptly (or within the time period provided for by clause (ii) hereof, if
applicable) prepare a post-effective amendment to the Registration Statement or
an amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to GSMP Purchasers of the GSMP
Securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


    (ii)  Upon the occurrence or existence of any pending corporate development
or any other material event that, in the reasonable judgment of the Issuers,
makes it appropriate to suspend the availability of the Shelf Registration
Statement and the related Prospectus, the Issuers shall give notice (without
notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration Statement is suspended and, upon actual
receipt of any such notice, each Holder agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
clause (i) hereof, or until it is advised in writing by the Issuers that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  The period during which the availability of the Shelf
Registration Statement and any Prospectus is suspended shall not exceed 45 days
in any three-month period or 90 days in any twelve-month period.


(i)  Not later than the effective date of the Shelf Registration Statement, the
Issuers shall provide a CUSIP number for the GSMP Securities registered under
such Shelf Registration Statement and provide, as may be necessary, the Trustee
with printed certificates for such GSMP Securities, in a form eligible for
deposit with The Depository Trust Company.


(j)  The Issuers shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder as soon as practicable after the effective date of
the Registration Statement and in any event no later than 45 days after the end
of a 12-month period (or 90 days, if such period is a fiscal year) beginning
with the first month of the Issuers’ first fiscal quarter commencing after the
effective date of the Registration Statement.


(k)  The Issuers shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.


(l)  The Issuers may require each Holder of securities to be sold pursuant to
the Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such securities as the Issuers may
from time to time reasonably require for inclusion in such Shelf Registration
Statement.  The Issuers may exclude from such Shelf Registration Statement the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.


(m)  In the case of the Shelf Registration Statement, the Issuers shall enter
into customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the GSMP Securities, and in
connection therewith, if an underwriting agreement is entered into, cause the
 
7

--------------------------------------------------------------------------------


same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 5 hereof (or such other provisions and procedures
acceptable to the GSMP Purchasers and the Managing Underwriters, if any, with
respect to all parties to be indemnified pursuant to Section 5).


(n)  In the case of any Shelf Registration Statement, the Issuers shall:


(i)  make reasonably available for inspection by a representative of the Holders
of GSMP Securities to be registered thereunder (an “Inspector”), any underwriter
participating in any disposition pursuant to such Registration Statement, one
firm of accountants designated by the GSMP Purchasers, if any GSMP Purchaser is
a Holder of GSMP Securities to be registered or, by the Majority Holders of GSMP
Securities to be registered thereunder, if no GSMP Purchaser is a Holder of the
GSMP Securities, and one attorney and one firm of accountants designated by such
underwriter or underwriters, at reasonable times and in a reasonable manner, all
relevant financial and other records and pertinent corporate documents of the
Issuers and their subsidiaries;


(ii)  cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
Inspector or any such underwriter, attorney or accountant in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Issuers, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by such underwriter or
underwriters or any such attorney or accountant, unless such disclosure is made
in connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;


(iii)  make such representations and warranties to the Holders of GSMP
Securities registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;


(iv)  obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;


(v)  obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Issuers (and, if necessary, any other independent
certified public accountants of any subsidiary of the Issuers or of any business
acquired by the Issuers for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of GSMP Securities registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and


(vi)  deliver such documents and certificates as may be reasonably requested by
the GSMP Purchasers or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(h) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Issuers.


The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph (n)
shall be performed at (A) the effectiveness of such Registration Statement and
each post-effective amendment
 
8

--------------------------------------------------------------------------------


thereto; and (B) each closing under any underwriting or similar agreement as and
to the extent required thereunder.
 
(o)  The Issuers shall use their reasonable best efforts if the GSMP Securities
have been rated prior to the initial sale of such GSMP Securities, to confirm
such ratings will apply to the GSMP Securities covered by a Registration
Statement.


(p)  In the event that any broker-dealer shall underwrite any GSMP Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Conduct Rules) thereof, whether
as a Holder of such GSMP Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Issuers shall
assist such broker-dealer in complying with the Conduct Rules.


(q)  The Issuers shall use their reasonable best efforts to take all other steps
necessary to effect the registration of the GSMP Securities covered by a
Registration Statement.


(r)  Upon consummation of a sale of the GSMP Securities pursuant to the Shelf
Registration Statement, the Issuers shall use commercially reasonable efforts,
subject to such applicable rules and regulations as may be relevant, including
those of applicable clearing systems, to ensure that the GSMP Securities shall
have the same CUSIP or, are otherwise fungible with, the New Securities.


                4.      Registration Expenses.  The Issuers shall bear all
expenses incurred in connection with the performance of their obligations under
Sections 2 and 3 hereof and will reimburse the Holders for the reasonable fees
and disbursements of one firm or counsel (which shall initially be Fried, Frank,
Harris, Shriver & Jacobson LLP, but which may be another nationally recognized
law firm experienced in securities matters designated by the GSMP Purchasers) to
act as counsel for the Holders in connection therewith.  Notwithstanding the
foregoing, the Holders shall pay all agency fees and commissions and
underwriting discounts and commissions and the fees and disbursements of any
counsel or other advisors or experts retained by such Holders (severally or
jointly), other than the one counsel specifically referred to above.
 
5.      Indemnification and Contribution.


(a)  The Issuers agree, jointly and severally, to indemnify and hold harmless
each Holder of GSMP Securities, covered by any Registration Statement and each
GSMP Purchaser the directors, officers, employees, Affiliates and agents of each
such Holder or GSMP Purchaser and each person who controls any such Holder or
GSMP Purchaser against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement as originally filed or in any amendment thereof or in any
preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that no Issuer will be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein
 
9

--------------------------------------------------------------------------------


in reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any GSMP Purchaser or any Holder specifically for
inclusion therein.  This indemnity agreement shall be in addition to any
liability that the Issuers may otherwise have.


Each Issuer also jointly and severally agrees to indemnify as provided in this
Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of each
underwriter, if any, of GSMP Securities registered under the Shelf Registration
Statement, their directors, officers, employees, Affiliates or agents and each
person who controls such underwriter on substantially the same basis as that of
the indemnification of the GSMP Purchasers and the selling Holders provided in
this Section 5(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 3(m)
hereof.
 
(b)  Each Holder of GSMP Securities covered by a Registration Statement
(including each GSMP Purchaser that is a Holder) severally and not jointly
agrees to indemnify and hold harmless the Issuers, each of their respective
directors, each of their respective officers who signs such Registration
Statement and each person who controls the Issuers within the meaning of either
the Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Issuers to each such Holder, but only with reference to
written information relating to such Holder furnished to the Issuers by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity.  This indemnity agreement will be in addition to any
liability that any such Holder may otherwise have.


(c)  Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above.  The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified
party.  Notwithstanding the indemnifying party’s election to appoint counsel
(including local counsel) to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party.  An indemnifying
party will not, without the prior written consent of the indemnified parties
(such consent not be to unreasonably withheld or delayed), settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the
 
10

--------------------------------------------------------------------------------


indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.


(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Placement and the Registration Statement which resulted in such
Losses; provided, however, that in no case shall any underwriter be responsible
for any amount in excess of the underwriting discount or commission applicable
to the securities purchased by such underwriter under the Registration Statement
which resulted in such Losses.  If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Issuer shall be deemed to be equal to the total net proceeds
from the Placement (before deducting expenses) as set forth in the Final
Memorandum.  Benefits received by any Holder shall be deemed to be equal to the
value of receiving GSMP Securities registered under the Securities
Act.  Benefits received by any underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Registration Statement which resulted in
such Losses.  Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.   The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  For purposes of this Section,
each person who controls a Holder within the meaning of either the Securities
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls any Issuer within the meaning of either the Securities Act
or the Exchange Act, each officer, director, employee and agent of Issuers who
shall have signed the Registration Statement and each director of the Issuers
shall have the same rights to contribution as the Issuers, subject in each case
to the applicable terms and conditions of this paragraph (d).


(e)  The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 5, and
will survive the sale by a Holder of securities covered by a Registration
Statement.


 
11

--------------------------------------------------------------------------------

6.      Underwritten Registrations.
 
(a)  If any of the GSMP Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the GSMP Purchasers, if any GSMP Purchaser is a Holder, or by the
Majority Holders, if no GSMP Purchaser is a Holder.


(b)  No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s GSMP Securities on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.


                7.      Registration Defaults.  The Issuers agree to pay,
jointly and severally, as liquidated damages, additional interest on the Senior
Toggle Notes constituting GSMP Securities (“Additional Interest”) if:


(a)  on or prior to the 367th day after the Request Date, the Shelf Registration
Statement has not been declared effective, if applicable; or
 
(b)  the Shelf Registration Statement required by this Agreement has been
declared effective but ceases to be effective at any time at which it is
required to be effective under this Agreement
 
(each such event referred to in clauses (a) and (b) a “Registration Default”),
then, except during any suspension of the availability of the Shelf Registration
and any related Prospectus pursuant to Section 3(h)(ii), Additional Interest
will accrue on the principal amount of the Senior Toggle Notes (in addition to
the stated interest on the Senior Toggle Notes) at a rate of 0.25 percent per
annum (which rate will be increased by an additional 0.25 percent per annum for
each subsequent 90-day period during which such Additional Interest continues to
accrue; provided that the rate at which such Additional Interest accrues may in
no event exceed 0.50 percent per annum) commencing on (x) the 368th day after
the Request Date, in the case of subsection (a) above, or (y) the day on which
such Shelf Registration Statement ceases to be effective, in the case of
subsection (b) above; provided, however, that upon the effectiveness of the
Shelf Registration Statement (in the case of subsection (a) above) or upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of subsection (b) above), Additional Interest on such
GSMP Securities as a result of such subsection shall cease to accrue.
 
Any amounts of Additional Interest due will be payable on the same original
interest payment dates as interest on the Senior Toggle Notes is payable.  Such
Additional Interest will be payable in the form of additional Senior Toggle
Notes, as applicable, if the then applicable interest rate thereon exceeds
10.375% with respect to the Senior Toggle Notes.
 
                8.      No Inconsistent Agreements.  Each Issuer has not entered
into, and agrees not to enter into, any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders herein or that
otherwise conflicts with the provisions hereof.


                9.      Amendments and Waivers.  The provisions of this
Agreement may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Issuers have obtained the written consent of the Holders of a majority of
the aggregate principal amount of the Registrable Securities outstanding;
provided that, with respect to any matter that directly or indirectly affects
the rights of any GSMP Purchaser hereunder, the Issuers shall obtain the written
consent of each such GSMP Purchaser against which such amendment, qualification,
 
12

--------------------------------------------------------------------------------


supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to Section
7 hereof shall be effective as against any Holder of Registered Securities
unless consented to in writing by such Holder; and provided, further, that the
provisions of this Section 9 may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Issuers have obtained the written consent of each
GSMP Purchaser and each Holder.  Notwithstanding the foregoing (except the
foregoing provisos), a waiver or consent to departure from the provisions hereof
with respect to a matter that relates exclusively to the rights of Holders whose
GSMP Securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the GSMP Purchasers, determined on the basis of GSMP Securities being sold
rather than registered under such Registration Statement.


               10.     Notices.  All notices, requests and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or air courier guaranteeing overnight
delivery:


(a)  if to a Holder, at the most current address given by such Holder in
accordance with the provisions of this Section 10, which address initially is,
with respect to each Holder, the address of such Holder maintained by the
Trustee under the Indenture;
 
(b)  if to the Issuers, initially at its address set forth in the Purchase
Agreement.
 
All such notices and communications shall be deemed to have been duly given when
received.
 
The GSMP Purchasers or the Issuers by notice to the other parties may designate
additional or different addresses for subsequent notices or communications.
 
                11.    Successors.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of GSMP Securities and the indemnified
persons referred to in Section 5 hereof.  The Issuers hereby agree to extend the
benefits of this Agreement to any Holder of GSMP Securities, and any such Holder
may specifically enforce the provisions of this Agreement as if an original
party hereto.


                12.    Counterparts.  This Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.


                13.    Headings.  The section headings used herein are for
convenience only and shall not affect the construction hereof.


                14.    Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.  The parties hereto
each hereby waive, to the fullest extent permitted by the applicable law, any
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.


                15.    Severability.  In the event that any one of more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
 
13

--------------------------------------------------------------------------------


respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.


                16.    GSMP Securities Held by the Issuers, etc.  Whenever the
consent or approval of Holders of a specified percentage of principal amount of
GSMP Securities is required hereunder, GSMP Securities held by the Issuers or
their Affiliates (other than subsequent Holders of GSMP Securities if such
subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such GSMP Securities) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.

14

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Issuers and the several Purchasers named herein.
 
                        ALLTEL COMMUNICATIONS, INC.
 
 
                                                        By:     /s/  Sharilyn S.
Gasaway
                                                            Name:Sharilyn S.
Gasaway
                                                            Title:Executive Vice
President and
                                                             Chief Financial
Officer
 
                        ALLTEL COMMUNICATIONS FINANCE, INC.
 
 
                                                        By:    /s/  Sharilyn S.
Gasaway
                                                            Name:Sharilyn S.
Gasaway
                                                            Title:Executive Vice
President and
                                                                     Chief
Financial Officer
 
                        ALLTEL CORPORATION
 
 
                                                        By:    /s/  Sharilyn S.
Gasaway
                                                            Name:Sharilyn S.
Gasaway
                                                            Title:Executive Vice
President and
                                                                     Chief
Financial Officer
 
                        EACH OF THE GUARANTORS LISTED
                ON ANNEX A HERETO
    
 
                                                        By:    /s/  Sharilyn S.
Gasaway
                                                            Name:Sharilyn S.
Gasaway
                                                            Title:Authorized
Signatory
 

15

--------------------------------------------------------------------------------



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.


 
By:        GSMP V ONSHORE US, LTD.
 
By          /s/ Melina Higgins                                                  
Name: Melina Higgins
Title: Managing Director
 


 
By:        GSMP V OFFSHORE US, LTD.
 
By          /s/ Melina Higgins                                                  
              Name: Melina Higgins
Title: Managing Director
 


By:        GSMP V INSTITUTIONAL US, LTD.
 
By          /s/ Melina Higgins                                                  
Name: Melina Higgins
Title: Managing Director
 

16

--------------------------------------------------------------------------------



ANNEX A





 
Subsidiary Guarantors
1.
ACI Procurement Company LP
2.
Alltel Cellular Associates of Arkansas Limited Partnership
3.
Alltel Communications Investments, Inc.
4.
Alltel Communications of Michigan RSA #4, Inc.
5.
Alltel Communications of Michigan RSA #6 Cellular Limited Partnership
6.
Alltel Communications of Michigan RSAs, Inc.
7.
Alltel Communications of Mississippi RSA #2, Inc.
8.
Alltel Communications of Mississippi RSA #6, Inc.
9.
Alltel Communications of Mississippi RSA #7, Inc.
10.
Alltel Communications of Nebraska, Inc.
11.
Alltel Communications of New Mexico, Inc.
12.
Alltel Communications of North Arkansas, Inc.
13.
Alltel Communications of North Louisiana Cellular Limited Partnership
14.
Alltel Communications of Ohio No. 2, Inc.
15.
Alltel Communications of Ohio No. 3, Inc.
16.
Alltel Communications of Petersburg, Inc.
17.
Alltel Communications of Pine Bluff, LLC
18.
Alltel Communications of Saginaw, Inc.
19.
Alltel Communications of South Arkansas, Inc.
20.
Alltel Communications of Southern Michigan Cellular Limited Partnership
21.
Alltel Communications of Southern Michigan, Inc.
22.
Alltel Communications of Southwest Arkansas Cellular Limited Partnership
23.
Alltel Communications of Texarkana, Inc.
24.
Alltel Communications of Texas Limited Partnership
25.
Alltel Communications of the Southwest Limited Partnership
26.
Alltel Communications of Virginia No. 1, Inc.
27.
Alltel Communications of Virginia, Inc.
28.
Alltel Communications Southwest Holdings, Inc.
29.
Alltel Communications Wireless of Louisiana, Inc.
30.
Alltel Communications Wireless, Inc.



A-1

--------------------------------------------------------------------------------



 
Subsidiary Guarantors
31.
Alltel Group
32.
Alltel Group LLC
33.
Alltel Incentives LLC
34.
Alltel International Holding, Inc.
35.
Alltel Investments, Inc.
36.
Alltel Mobile of Louisiana, LLC
37.
Alltel Newco LLC
38.
Alltel Ohio Limited Partnership
39.
Alltel Properties, LLC
40.
Alltel Remote Access, Inc.
41.
Alltel Telelink, Inc.
42.
Alltel Wireless Holdings of Nebraska, Inc.
43.
Alltel Wireless Holdings, L.L.C.
44.
Alltel Wireless of Alexandria, LLC
45.
Alltel Wireless of LaCrosse, LLC
46.
Alltel Wireless of Michigan RSA #1 and RSA #2, Inc.
47.
Alltel Wireless of Mississippi RSA #5, LLC
48.
Alltel Wireless of North Louisiana, LLC
49.
Alltel Wireless of Shreveport, LLC
50.
Alltel Wireless of Texarkana, LLC
51.
Alltel Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC
52.
Alltel Wireless of Wisconsin RSA #1, LLC
53.
Alltel Wireless of Wisconsin RSA #10, LLC
54.
Alltel Wireless of Wisconsin RSA #2, LLC
55.
Alltel Wireless of Wisconsin RSA #3, LLC
56.
Alltel Wireless of Wisconsin RSA #6, LLC
57.
Alltel Wireless of Wisconsin RSA #8, LLC
58.
Appleton-Oshkosh-Neenah MSA Limited Partnership
59.
Cellular of Southern Illinois, Inc.
60.
Celutel, Inc.
61.
Central Florida Cellular Telephone Company, Inc.
62.
Control Communications Industries, Inc.



A-2

--------------------------------------------------------------------------------



 
 SubsidiaryGuarantors
63.
CP National Corporation
64.
Dynalex, Inc.
65.
Eau Claire Cellular Telephone Limited Partnership
66.
Eau Claire Cellular, Inc.
67.
First Wireless, LLC
68.
Great Western Cellular Holdings, LLC
69.
ID Holding, LLC
70.
KIN Network, Inc.
71.
Midwest Wireless Communications L.L.C.
72.
Midwest Wireless Holdings L.L.C.
73.
Midwest Wireless Iowa L.L.C.
74.
Midwest Wireless Wisconsin L.L.C.
75.
Minford Cellular Telephone Company
76.
MVI Corp.
77.
N12AR, LLC
78.
North-West Cellular of Eau Claire, Inc.
79.
Ocean Technology, Inc.
80.
Ocean Technology International, Inc.
81.
Pacific Telecom Cellular of Washington, Inc.
82.
Pacific Telecom Cellular, Inc.
83.
Pascagoula Cellular Services, Inc.
84.
Radiofone, Inc.
85.
RCTC Wholesale Corporation
86.
Saginaw Bay Cellular Company
87.
Six Zulu Echo, LLC
88.
Southern Illinois Cellular Corp.
89.
Southern Illinois RSA Partnership
90.
Switch 2000 L.L.C.
91.
Telecor Cellular, Inc.
92.
Tucson 21 Cellular Limited Partnership
93.
UC/PTC of Wisconsin, LLC
94.
Universal Cellular, Inc.



A-3

--------------------------------------------------------------------------------



 
 Subsidiary Guarantors
95.
Virginia Cellular LLC
96.
Western CLEC Corporation
97.
Western COG Corporation
98.
Western Wireless International Austria Corporation
99.
Western Wireless International Bolivia III Corporation
100.
Western Wireless International Corporation
101.
Western Wireless International Georgia Corporation
102.
Western Wireless International Ghana Corporation
103.
Western Wireless International Haiti Corporation
104.
Western Wireless International Holding Corporation
105.
Western Wireless International Ivory Coast Corporation
106.
Western Wireless International Ivory Coast II Corporation
107.
Western Wireless International Kosovo Corporation
108.
Western Wireless International SakSat Corporation
109.
Western Wireless International Slovenia Corporation
110.
Western Wireless International Slovenia II Corporation
111.
Western Wireless LLC
112.
WWC CLEC Holding Corporation
113.
WWC Holding Co., Inc.
114.
WWC License Holding LLC
115.
WWC License LLC
116.
WWC Systems Purchasing Corporation
117.
WWC Texas RSA Holding Corporation
118.
WWC Texas RSA Limited Partnership



 


 




A-4